FILED
                            NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: MARIZA SUAREZ,                            No. 09-60007

               Debtor,                           BAP No. SC-07-1401-MoJuKw


MARIZA SUAREZ,                                   MEMORANDUM *

               Appellant,

  v.

TRACY BARRETT,

               Appellee.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Montali, Jury, and Kwan, Bankruptcy Judges, Presiding

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Mariza Suarez, a Chapter 7 debtor, appeals pro se from the Bankruptcy


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s judgment affirming the bankruptcy court’s judgment, following

a trial, determining that Suarez’s debt to Tracy Barrett is nondischargeable in

bankruptcy under 11 U.S.C. § 523(a)(6). We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We review de

novo the bankruptcy court’s conclusions of law and for clear error its findings of

fact. Petralia v. Jercich (In re Jercich), 238 F.3d 1202, 1204-05 (9th Cir. 2001).

We affirm.

      The bankruptcy court properly determined that the debt in question resulted

from a willful and malicious injury and therefore was not subject to discharge

under 11 U.S.C. § 523(a)(6). See Ormsby v. First Am. Title Co. (In re Ormsby),

591 F.3d 1199, 1206-07 (9th Cir. 2010) (setting forth elements of § 523(a)(6));

Papadakis v. Zelis (In re Zelis), 66 F.3d 205, 208-09 (9th Cir. 1995) (affirming

bankruptcy court’s determination that debtor’s conduct resulting in state court’s

award of sanctions was willful and malicious and therefore sanctions were

nondischargeable).

      Suarez’s contentions concerning the propriety of the state court contempt

ruling are unpersuasive.


                                          2                                       09-60007
      Suarez’s motion to strike Attachment 5A from Barrett’s excerpts of record,

filed on April 25, 2011, is granted.

      AFFIRMED.




                                        3                                  09-60007